AFFIRMED.
This is a suit for divorce. Plaintiff had decree and defendant has appealed. The parties were intermarried at Vancouver in the State of Washington on November 12, 1918, and lived together as husband and wife until May 12, 1924. Two children, namely, Evlyn Melville and Opal Melville, were born of said marriage. Plaintiff was awarded the custody of said children and an undivided one-third interest in the real property of the defendant, and defendant was required to pay to plaintiff for the support and maintenance of said children the sum of $25 per month. The complaint alleged as grounds for divorce cruel and inhuman treatment of plaintiff by defendant. There was ample testimony to support the decree. The evidence was highly contradictory and raised merely questions of fact. The cause was *Page 595 
tried in open court and the trial judge had an opportunity to observe the witnesses and their demeanor while upon the witness-stand and was in a better position to determine the truth of the evidence than this court. There are no questions of law involved.
After a careful reading and consideration of the evidence and record, we are of the opinion that the decision of the lower court should be affirmed, and it is so ordered.         AFFIRMED.
COSHOW, BELT and McBRIDE, JJ., concur.